Title: To Thomas Jefferson from Thomas Ward, 22 March 1806
From: Ward, Thomas
To: Jefferson, Thomas


                        
                            [22 Mch. 1806]
                            
                        
                        New Jersey Middx. County
                        Thomas Ward, one of the petitioners named in the annexed petition, being duly sworn deposeth and saith, that
                            he was entirely ignorant that there was a penalty imposed by law for the employment of any other than free white persons
                            as drivers of the Carriage in which the Mail is carried but that as soon as he was informed of such provision and penalty,
                            he the said deponent, withdrew the black drivers of the Mail stage, from that employment, and has since employed none but
                            free white persons in that service.
                        
                            Thomas Ward
                            
                        
                        
                            Sworn the 22d. day of March An. Dom. 1806. Before Thomas Hill Justice of Peace & one of Judges of the
                                Court of Common Pleas at the County of Middlesex—
                        
                    